       Case 7:20-cv-00173-DC-RCG Document 12 Filed 12/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION

CASEY EVANS, Individually and On              §
Behalf of All Others Similarly Situated       §
                                              §
                        Plaintiff,            §
                                              §     C.A. No. 7:20-cv-00173
v.                                            §
                                              §
SUPERIOR ENERGY SERVICES, INC.                §
                                              §
                     Defendant.               §
                                              §
                                              §

       SUGGESTION OF BANKRUPTCY AND NOTICE OF AUTOMATIC STAY

       Defendant Superior Energy Services, Inc. (Defendant), file this Suggestion of Bankruptcy

and Notice of Automatic Stay. A Chapter 11 Petition has been filed by Defendant Superior

Energy Services, Inc., in the U.S. Bankruptcy Court, Southern District of Texas, Houston

Division, Case No. 20-35812, on December 7, 2020. The automatic stay provisions of Section

362 of the Bankruptcy Code apply to these proceedings.


Dated: December 7, 20120                   Respectfully submitted,


                                           By:    /s/ J. Michael Rose
                                                  J. Michael Rose
                                                  Texas Bar No. 24041819
                                                  S.D. Tex. Bar No. 36797
                                                  LOCKE LORD LLP
                                                  600 Travis Street, Suite 2800
                                                  Houston, Texas 77002-3095
                                                  Telephone:      (713) 226-1684
                                                  Facsimile:      (713) 229-2626
                                                  Email: mrose@lockelord.com
                                                  ATTORNEY-IN CHARGE FOR
                                                  SUPERIOR ENERGY SERVICES, INC.




90963597v.1
       Case 7:20-cv-00173-DC-RCG Document 12 Filed 12/07/20 Page 2 of 2




OF COUNSEL:
Evan C. Blankenau
Texas Bar No. 24092142
S.D. Tex. Bar No. 2507901
LOCKE LORD LLP
600 Travis Street, Suite 2800
Houston, Texas 77002-3095
Telephone:     (713) 226-1661
Facsimile:     (713) 229-2501
Email: evan.blankenau@lockelord.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 7th day of December 2020, a true and correct copy of this
document was served upon counsel of record via the Court’s ECF electronic filing system:

Melissa Moore
Curt Hesse
Renu Tandale
MOORE & ASSOCIATES
Lyric Center
440 Louisiana Street, Suite 675
Houston, Texas 77002
Telephone: (713) 222-6775
Facsimile: (713) 222-6739
melissa@mooreandassociates.com
curt@mooreandassociates.com
renu@mooreandassociates.com


                                           /s/ Evan C. Blankenau
                                           Evan C. Blankenau




                                             2
90963597v.1
